Citation Nr: 0507425	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder secondary to service-connected residuals of 
bilateral plantar warts and calluses.

2.  Entitlement to service connection for degenerative 
changes of the right knee secondary to service-connected 
residuals of bilateral plantar warts and calluses.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney





WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating actions:  a July 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the veteran's claim for a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities; a September 2000 RO rating 
decision, which denied the veteran's claim for service 
connection for a bilateral ankle disorder secondary to 
service-connected residuals of bilateral plantar warts and 
calluses; and a May 2001 RO rating decision, which denied the 
veteran's claim for service connection for degenerative 
changes of the right knee secondary to service-connected 
residuals of bilateral plantar warts and calluses.  The 
veteran filed timely appeals to these adverse determinations.

In June 2003, the Board issued a decision affirming the RO's 
denials of the veteran's claims.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which issued an Order in October 
2004 vacating and remanding the veteran's claims to the 
Board, following the filing of a Joint Motion to Vacate and 
Remand by the appellant and the Secretary of VA earlier that 
same month.  The veteran's claims have been returned to the 
Board for action consistent with the Court's Order. 

The Board notes that in April 2004, the veteran's attorney 
raised the issue of the veteran's entitlement to service 
connection for a lung disorder, to include pulmonary 
fibrosis, due to exposure to welding rods or asbestos.  As 
this issue has not been developed or certified to the Board 
for appellate review, it is hereby referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2004, and again in January 2005, the veteran, via his 
attorney, submitted additional medical evidence to the RO, 
consisting of a May 2004 medical evidence review and opinion 
by David C. Randolph, M.D.  A preliminary review of this 
evidence indicates that it is relevant to the issues of the 
veteran's entitlement to service connection for a bilateral 
ankle disorder secondary to service-connected residuals of 
bilateral plantar warts and calluses and service connection 
for degenerative changes of the right knee secondary to 
service-connected residuals of bilateral plantar warts and 
calluses.  The Board observes that the veteran did not 
include a waiver of initial RO review of this evidence with 
his submission.  On the contrary, in January 2005 the 
veteran's attorney enclosed a statement with this medical 
opinion indicating that "The veteran is NOT waiving his 
right to have the Agency of Original Jurisdiction review this 
evidence.  Please send the case back to Indianapolis for 
their consideration of the evidence."  (emphasis in 
original.)  Thus, in order to ensure that the veteran is 
afforded full due process of law, the Board finds that the 
case must be remanded to the RO for its review and 
adjudication of this new evidence.

In addition, the Board observes that in their October 2004 
Joint Motion to Vacate and Remand, the parties agreed that 
the April 2002 opinions by a VA orthopedist relied upon by 
the Board in its June 2003 decision were ambiguous, and that 
the rationale for them, to the extent provided, was 
conflicting and confusing.  The parties further indicated 
that the April 2002 VA orthopedist's opinion did not 
adequately address the neurological aspects of the veteran's 
contentions.  The parties thus agreed that, in light of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), a remand was required "in order to obtain a 
comprehensive medical opinion with respect to each of 
Appellant's secondary-service-connection claims."  The 
parties noted that the secondary conditions on appeal 
included tarsal tunnel syndrome, bilateral pes planus, 
bilateral calcaneus spur, arthritis of the right knee, left 
foot drop, and Morton's neuroma.  The parties also stated the 
following:

The parties note that the veteran has 
submitted a request to reopen his claims 
for secondary service connection with the 
Regional Office, with an independent 
medical report based on a review of the 
medical evidence in the claims file.  
This report may satisfy the requirement 
of a comprehensive medical opinion, 38 
U.S.C. § 5125 (VA may accept a private 
medical opinion "if the report is 
sufficiently complete to be adequate for 
the purpose of adjudicating such 
claim.")

Therefore, on remand the RO should determine whether the May 
2004 medical report and opinion by Dr. Randolph satisfies the 
requirement set forth by the parties and endorsed by the 
Court in its Order that VA obtain a "comprehensive medical 
opinion."  If the RO determines that the report and opinion 
by Dr. Randolph does not satisfy this requirement, then the 
RO should take action to obtain a comprehensive VA medical 
opinion which cures the deficiencies of the April 2002 VA 
opinion discussed in the Joint Motion.

In addition, as noted above, it appears from the Joint Motion 
that the parties have agreed that the record reasonably 
raised additional secondary service-connection claims that 
must be adjudicated by the RO on remand.  Indeed, as noted by 
the Court, the record does contain a May 2004 letter from the 
veteran's attorney requesting that additional secondary 
service connection claims be adjudicated.  These additional 
secondary service connection claims clearly relate to the 
veteran's service connection claims currently on appeal that 
he asserts are causally related to service-connected 
disability as well as relate to the claim for a total 
disability rating based on individual unemployability which 
is also based on service-connected disability.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  Accordingly, the RO should address and adjudicate 
the additional secondary service connection claims identified 
by the parties in the Joint Motion, including tarsal tunnel 
syndrome, bilateral pes planus, bilateral calcaneus spur, 
arthritis of the right knee, left foot drop, and Morton's 
neuroma.  

Finally, as the issue of the veteran's entitlement to a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities is inextricably 
intertwined with the veteran's secondary service connection 
claims presently being remanded, this claim must be remanded 
as well.  See Harris v. Derwinski, 1 Vet. App. 180, 182-184 
(1991); see also Begin v. Derwinski, 3 Vet. App. 257 (1992); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should determine whether the 
May 2004 private medical report and 
opinion by Dr. Randolph satisfies the 
requirement set forth by the parties and 
endorsed by the Court in its Order that 
VA obtain a "comprehensive medical 
opinion" sufficiently complete to be 
adequate for the purpose of adjudicating 
the veteran's service connection claims, 
pursuant to 38 U.S.C.A. § 5125 (West 
2002).  If it is determined that the May 
2004 report and opinion by Dr. Randolph 
does not satisfy this requirement, then 
the RO should take action to obtain a VA 
medical opinion which cures the 
deficiencies in the April 2002 VA 
orthopedist's opinion, as noted by the 
parties in their Joint Motion. 

2.  After undertaking any development 
deemed essential, the RO should 
adjudicate the additionally raised 
secondary service connection claims 
identified by the parties in their Joint 
Motion, including tarsal tunnel syndrome, 
bilateral pes planus, bilateral calcaneus 
spur, arthritis of the right knee, left 
foot drop, and Morton's neuroma.  If the 
determinations on the additional service 
connection claims are adverse to the 
veteran, the RO should provide the 
veteran and his attorney with notice of 
appellate rights, specifically the right 
to file a notice of disagreement within 
one year of notice of the determination.  
If appellate review is initiated by the 
filing of a notice of disagreement as to 
these additional claims, the RO should 
issue a statement of the case with the 
applicable law and regulations, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to the additional issues.  See 
38 C.F.R. § 20.200 (2004).

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a bilateral ankle 
disorder secondary to service-connected 
disability, service connection for 
degenerative changes of the right knee 
secondary to service-connected 
disability, and a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities, with due consideration of 
the evidence received subsequent to the 
issuance of the most recent SSOCs in 
December 2002 (concerning the right knee) 
and March 2003 (concerning the bilateral 
ankles and a total disability rating).  
If any determination remains unfavorable 
to the veteran, he and his attorney must 
be furnished with an SSOC in accordance 
with 38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.31, and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




